NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM F. HOLDNER, DBA Holdner                 No.    18-35605
Farms,
                                                D.C. No. 3:15-cv-02039-AC
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

KATY COBA, Director of the Oregon
Department of Agriculture, in her individual
and official capacity; DICK PEDERSON,
Director of the Oregon Department of
Environmental Quality, in his individual and
his official capacity,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                   John V. Acosta, Magistrate Judge, Presiding**

                            Submitted April 17, 2019***

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      William F. Holdner, DBA Holdner Farms, appeals pro se from the district

court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action arising

from the alleged improper regulation of Holdner’s former cattle ranch. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

compliance with a mandate. United States v. Kellington, 217 F.3d 1084, 1092 (9th

Cir. 2000). We affirm.

      We previously remanded this case to the district court for it to dismiss

Holdner’s action without prejudice. Holdner v. Coba, 693 F. App’x 613 (9th Cir.

July 6, 2017). Under the rule of mandate, the district court lacked authority to

consider any other arguments raised by Holdner. See Stacy v. Colvin, 825 F.3d
563, 568 (9th Cir. 2016). Holdner repeats these other arguments in this appeal, but

our prior ruling constitutes the law of the case. See id. at 567.

      AFFIRMED.




                                           2                                     18-35605